UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 Commission File Number 000-50421 CONN'S, INC. (Exact name of registrant as specified in its charter) A Delaware Corporation 06-1672840 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3295 College Street Beaumont, Texas 77701 (409) 832-1696 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) NONE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ x ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ x ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer [] Accelerated filer [ x ] Non-accelerated filer [] smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [ x ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of December5, 2011: Class Outstanding Common stock, $.01 par value per share TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements 1 Consolidated Balance Sheets as of January 31, 2011 and October 31, 2011 1 Consolidated Statements of Operations for the three months and nine months ended October 31, 2010 and 2011 2 Consolidated Statement of Stockholders’ Equity for the nine months ended October 31, 2011 3 Consolidated Statements of Cash Flows for the nine months ended October 31, 2010 and 2011 4 Notes to Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 44 PART II. OTHER INFORMATION Item 1. Legal Proceedings 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 5. Other Information 44 Item 6. Exhibits 44 SIGNATURE 45 Conn’s, Inc. CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) January 31, October 31, Assets Current assets (unaudited) Cash and cash equivalents $ $ Customer accounts receivable, net of allowance of $18,763 and $21,885, respectively Other accounts receivable, net of allowance of$60 and $50respectively Inventories Deferred income taxes Federal income taxes recoverable Prepaid expenses and other assets Total current assets Long-term portion of customer accounts receivable, net of allowance of $15,874 and $18,285, respectively Property and equipment Land Buildings Equipment and fixtures Transportation equipment Leasehold improvements Subtotal Less accumulated depreciation ) ) Total property and equipment, net Non-current deferred income tax asset Other assets, net Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Current portion of long-term debt $ $ Accounts payable Accrued compensation and related expenses Accrued expenses Income taxes payable Deferred revenues and allowances Total current liabilities Long-term debt Other long-term liabilities Fair value of interest rate caps - Deferred gain on sale of property Stockholders’ equity Preferred stock ($0.01 par value, 1,000,000 shares authorized; none issued or outstanding) - - Common stock ($0.01 par value, 40,000,000 shares authorized; 33,488,565 and 31,884,879 shares issued at January 31, 2011 and October 31, 2011, respectively) Accumulated other comprehensive loss ) ) Additional paid in capital Retained earnings Treasury stock at cost (1,723,205 shares at January 31, 2011) ) - Total stockholders’ equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. 1 Conn’s, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except earnings per share) Three Months Ended Nine Months Ended October 31, October 31, Revenues Product sales $ Repair service agreement commissions (net) Service revenues Total net sales Finance charges and other Total revenues Cost and expenses Cost of goods sold, including warehousing and occupancy costs Cost of service parts sold, including warehousing and occupancy costs Selling, general and administrative expense Costs related to store closings - ) - Impairment of long-lived assets - - Provision for bad debts Total cost and expenses Operating income (loss) ) Interest expense, net Costs related to financing transactions not completed - - Loss from early extinguishment of debt - - - Other (income) expense, net ) (5 ) 81 Income (loss) before income taxes ) ) ) Provision (benefit) for income taxes ) ) ) Net income (loss) $ ) $ ) $ $ ) Earnings (loss) Per Share Basic $ ) $ ) $ $ ) Diluted $ ) $ ) $ $ ) Average common shares outstanding Basic Diluted See notes to consolidated financial statements. 2 Conn’s, Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Nine Months Ended October 31, 2011 (unaudited) (in thousands) Common Stock Shares Common Stock Amount Accumulated Other Comprehensive Income (Loss) Paid in Capital Retained Earnings Treasury Stock Shares Treasury Stock
